Cite as 2017 Ark. 110


                   SUPREME COURT OF ARKANSAS.
                                       No.   CV-16-887


RICHARD ALAN DAVIS                              Opinion Delivered March 30, 2017
                               APPELLANT
                                                APPEAL FROM THE LEE COUNTY
V.                                              CIRCUIT COURT
                                                [NO. 39CV-16-67]
WENDY KELLEY, DIRECTOR,
ARKANSAS DEPARTMENT OF        HONORABLE RICHARD L.
CORRECTION                    PROCTOR, JUDGE
                     APPELLEE
                              AFFIRMED.


                                       PER CURIAM

        In 1988, appellant Richard Alan Davis was found guilty by a jury in the Pulaski

 County Circuit Court in case number 60CR-87-1540 of capital murder, aggravated

 robbery, and theft of property. An aggregate sentence of life imprisonment without parole

 was imposed. Also in 1988, Davis was found guilty by a jury in Pulaski County in case

 number 60CR-87-1685 of an additional aggravated robbery and was sentenced to thirty

 years’ imprisonment. No appeal was taken from either judgment.

        On June 20, 2016, Davis, who is incarcerated in a unit of the Arkansas Department

 of Correction located in Lee County, filed a pro se petition for writ of habeas corpus in the

 Lee County Circuit Court. Although he appended a copy of the judgments in case numbers

 60CR-87-1540 and 60CR-87-1685 to the petition, he sought the writ only with respect

 to the judgment in case number 60CR-87-1685. The circuit court denied the petition

 without a hearing on the ground that Davis had not stated a ground for the writ. Davis,

 who remains incarcerated in Lee County, brings this appeal.
                                    Cite as 2017 Ark. 110

       A circuit court’s decision on a petition for writ of habeas corpus will be upheld unless

it is clearly erroneous. Hobbs v. Gordon, 2014 Ark. 225, at 5, 434 S.W.3d 364, 367. A

decision is clearly erroneous when, although there is evidence to support it, the appellate

court, after reviewing the entire evidence, is left with the definite and firm conviction that

a mistake has been made. Id.

       A writ of habeas corpus is proper when a judgment of conviction is invalid on its

face or when a trial court lacks jurisdiction over the cause. Philyaw v. Kelley, 2015 Ark. 465,

477 S.W.3d 503. Under our statute, a petitioner for the writ who does not allege his actual

innocence and proceed under Act 1780 of 2001 Acts of Arkansas must plead either the facial

invalidity of the judgment or the lack of jurisdiction by the trial court and make a showing

by affidavit or other evidence of probable cause to believe that he is illegally detained. Ark.

Code Ann. § 16-112-103(a)(1) (Repl. 2016). Unless the petitioner in proceedings for a

writ of habeas corpus can show that the trial court lacked jurisdiction or that the

commitment was invalid on its face, there is no basis for a finding that a writ of habeas

corpus should issue. Fields v. Hobbs, 2013 Ark. 416.

       Davis’s arguments in this appeal mirror those in the habeas petition. He also argues

on appeal that the circuit court erred by not holding a hearing on the petition.

       Davis contends that the circuit court should have granted the writ because he was

not properly advised of his rights against self-incrimination pursuant to Miranda v. Arizona,

384 U.S. 436 (1966), when he was interrogated by the police concerning the aggravated

robbery. He further contends that the circuit court erred when it did not grant the writ on

the ground that the trial court should have found his pretrial statement inadmissible under

                                               2
                                    Cite as 2017 Ark. 110

Miranda. Davis urges this court to reverse the circuit court order because his claims

demonstrated that the judgment in his case was illegal on its face and the trial court lacked

jurisdiction to enter the judgment.

       We affirm the order because Davis did not state a ground on which a writ of habeas

corpus could be issued. As the judgment reflects, Davis was convicted of aggravated robbery

and sentenced to an appropriate sentence for the offense. See Ark. Stat. Ann. §§ 41-

901(1)(a); 41-2102(2) (Supp. 1985) (aggravated robbery is a Class Y felony punishable by

ten to 40 years’ imprisonment).       Accordingly, the 30-year sentence reflected on the

judgment was within the statutory range and not illegal on its face. See Smith v. Hobbs, 2013
Ark. 400 (per curiam).

       There was also no showing by Davis that the trial court was without jurisdiction in

the case. At the time Davis was found guilty of the aggravated robbery, which was

committed in 1987 in Pulaski County, subject-matter jurisdiction was vested in the Pulaski

County Circuit Court in criminal matters. Ark. Const. art. 7, § 11 (a circuit court in a

county has subject matter jurisdiction over criminal offenses committed in that county).

Regarding personal jurisdiction, the commission of the offense by Davis in Pulaski County

subjected him to being charged and prosecuted in that county. See Ark. Stat. Ann. § 41-

103 (Repl. 1977) (providing that a person can be convicted under the laws of this State and

in its courts if conduct that is an element of the offense occurs within this State).

       The grounds for the writ raised by Davis should have been raised during the trial.

The grounds were not jurisdictional; rather, the allegations were assertions of error that

could have been settled at trial. Even when trial error occurs, it is well settled that mere

                                                3
                                       Cite as 2017 Ark. 110

trial error does not deprive a court of jurisdiction. Rayford v. Kelley, 2016 Ark. 462 (per

curiam); Tryon v. Hobbs, 2011 Ark. 76 (per curiam). A habeas proceeding does not afford a

prisoner an opportunity to retry his or her case, and it is not a substitute for direct appeal.

Philyaw, 2015 Ark. 465, 477 S.W.3d 503. Davis’s arguments concerning whether he was

properly advised under Miranda did not implicate the jurisdiction of the trial court or the

facial validity of the judgment. See Grissom v. Hobbs, 2015 Ark. 449, 476 S.W.3d 160 (per

curiam), cert. denied, Grissom v. Kelley, 137 S. Ct. 187 (2016); see also Gardner v. Hobbs, 2015
Ark. 410 (per curiam) (The petitioner’s contentions that a violation of his pretrial right to

counsel or that his pretrial statements were somehow coerced are not cognizable as a claim

for relief in a habeas proceeding.).

       With respect to the circuit court’s decision to deny the petition for writ of habeas

corpus without a hearing, we have held that a hearing on a petition for writ of habeas corpus

is not required if the petition does not allege either of the bases for relief proper in a habeas

proceeding; and, even if a cognizable claim is made, the writ will not be issued unless

probable cause is shown for the writ to be issued. Philyaw, 2015 Ark. 465, at 4, 477 S.W.3d
503, 506. If a petitioner in a habeas proceeding fails to raise a claim within the purview of

a habeas action, the petitioner fails to meet his burden of demonstrating a basis for the writ

to issue. Allen v. Kelley, 2016 Ark. 70, 482 S.W.3d 719 (per curiam). The claims Davis

raised in his petition were not within the purview of a habeas proceeding. The circuit court

was therefore not clearly erroneous in denying habeas relief without a hearing.

       Affirmed.

       Richard Davis, pro se appellant.
       Leslie Rutledge, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.
                                                 4